Title: From James Madison to Congress, [23 May] 1809
From: Madison, James
To: Congress


[23 May 1809]
Fellow Citizens of the Senate and of the House of Representatives.
On this first occasion of meeting you, it affords me much satisfaction to be able to communicate the commencement of a favorable change, in our foreign relations; the critical state of which induced a Session of Congress at this early period.
In consequence of the provisions of the act, interdicting commercial intercourse with Great Britain and France, our Ministers at London and Paris were, without delay, instructed to let it be understood by the French and British Governments, that the authority vested in the Executive, to renew Commercial intercourse with their respective nations, would be exercised, in the case specified by that Act.
Soon after these instructions were dispatched, it was found that the British Government, anticipating, from early proceedings of Congress at their last Session, the state of our laws which has had the effect of placing the two belligerent powers on a footing of equal restrictions, and relying on the conciliatory disposition of the United States, had transmitted to their Legation here, provisional instructions, not only to offer satisfaction for the attack on the frigate Chesapeake, and to make known the determination of His Britannic Majesty to send an Envoy Extraordinary with powers to conclude a Treaty on all the points between the two Countries; but, moreover, to signify his willingness, in the mean time, to withdraw his Orders in Council, in the persuasion that the intercourse with Great Britain would be renewed on the part of the United States.
These steps of the British Government, led to the correspondence and the Proclamation now laid before you; by virtue of which, the commerce between the two Countries, will be renewable after the tenth day of June next.
Whilst I take pleasure in doing justice to the Counsels of His Britannic Majesty, which, no longer adhering to the policy which made an abandonment by France of her Decrees, a pre-requisite to a revocation of the British Orders, have substituted the Amicable course which has issued thus happily; I cannot do less than refer to the proposal heretofore made on the part of the United States, embracing a like restoration of the suspended commerce; as a proof of the spirit of accommodation which has at no time been intermitted; and to the result which now calls for our congratulations, as corroborating the principles by which the public Councils have been guided, during a period of the most trying embarrassments.
The discontinuance of the British Orders, as they respect the United States, having been thus arranged, a communication of the event has been forwarded in one of our public vessels, to our Minister Plenipotentiary at Paris; with instructions to avail himself of the important addition thereby made, to the considerations which press on the justice of the French Government, a revocation of its decrees, or such a modification of them, as that they shall cease to violate the neutral commerce of the United States.
The revision of our Commercial laws, proper to adapt them to the arrangement which has taken place with Great Britain, will doubtless engage the early attention of Congress. It will be worthy, at the same time, of their just and provident care, to make such further alterations in the laws, as will more especially protect and foster the several branches of manufacture, which have been recently instituted or extended, by the laudable exertions of our Citizens.
Under the existing aspect of our affa[i]rs, I have thought it not inconsistent with a just precaution, to have the Gun-Boats, with the exception of those at New Orleans, placed in a situation, incurring no expence beyond that requisite for their preservation and conveniency for future service; and to have the crews of those at New Orleans, reduced to the number required for their navigation and safety.
I have thought also, that our Citizens detached in quotas of Militia amounting to one hundred thousand, under the Act of March 1808, might not improperly, be relieved from the state in which they were held for immediate service. A discharge of them has been accordingly directed.
The progress made in raising and organizing the additional military force, for which provision was made by the Act of April 1808, together with the disposition of the troops, will appear by a Report which the Secretary of War is preparing, and which will be laid before you.
Of the additional Frigates required by an Act of the last Session, to be fitted for actual service, two are in readiness; one nearly so, and the fourth is expected to be ready, in the month of July. A report which the Secretary of the Navy is preparing on the subject, to be laid before Congress, will shew at the same time, the progress made in officering and manning these ships. It will shew also, the degree in which the provisions of the act relating to the other public armed ships, have been carried into execution.
It will rest with the judgment of Congress to decide, how far the change in our external prospects, may authorize any modifications of the laws, relating to the Army and Navy establishments.
The works of defence for our sea port towns and harbours, have proceeded with as much activity, as the season of the year, and other circumstances would admit. It is necessary, however, to state, that the appropriations hitherto made, being found to be deficient, a further provision will claim the early consideration of Congress.
The whole of the Eight per Cent stock remaining due by the United States, amounting to five millions three hundred thousand dollars, had been re-imbursed on the last day of the year 1808. And on the first day of April last, the sum in the Treasury exceeded nine and a half millions of dollars. This, together with the receipts of the current year on account of former revenue bonds, will probably be nearly, if not altogether sufficient, to defray the expences of the year. But the suspension of exports and the consequent decrease of importations, during the last twelve months, will necessarily cause a great diminution in the receipts of the year 1810. After that year, should our foreign relations be undisturbed, the revenue will again be more than commensurate to all the expenditures.
Aware of the inconveniences of a protracted Session, at the present season of the year, I forbear to call the attention of the Legislature to any matters not particularly urgent. It remains therefore, only to assure you of the fidelity and alacrity with which I shall co-operate for the welfare and happiness of our Country; and to pray that it may experience a continuance of the Divine blessings, by which it has been so signally favored.
James Madison
